Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims  1-24 and 58-68 are pending.
Applicant elects without traverse  the claims of Group VII, claims 2 and 9, for examination and requested  to include  phosphate acetyltransferase as an species election. Applicants request is considered.Therefore 2 and 9 are for examination. Therefore   1, 3-8, 10-24 and 58-68 are withdrawn from examination.
Claims objection

Claims 1, 3-8, 10-24 and 58-68  should be  written as withdrawn.

Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  2 and 9  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “  A recombinant microorganism capable of co-producing monoethylene glycol (MEG) and C3 compound wherein the recombinant microorganism expresses one or more of the following:” (i) a disruption of one or more exogenous polynucleotide sequences encoding a phosphate acetyltransferase, (ii) a disruption of one or more endogenous polynucleotide sequences encoding an acetate kinase, (iii) a disruption of one or more endogenous polynucleotide sequences encoding a pyruvate oxidase, (iv) a disruption of one or more endogenous polynucleotide sequences encoding an ArcA regulator, (v) a disruption of one or more endogenous polynucleotide sequences encoding a lysine acetyltransferase, (vi) one or more overexpressed endogenous polynucleotide sequences encoding a CobB regulator, and (vil) one or more overexpressed endogenous polynucleotide sequences encoding an acetyl-CoA synthetase; wherein the MEG and/or the one or more C3 compounds are produced at a faster titer, rate or exhibit an increased yield; as compared to a microbe lacking the disruption and/or the overexpression of the endogenous polynucleotides of any one or more of i-vii” comprise  any microorganism having a disruption by any means  of  any exogenous polynucleotide sequences encoding a phosphate acetyltransferase having any structure  from any source and/ or over expression of acetyl-CoA synthase having any structure from any source ( claim 2) further comprise expression of  acetoacetyl-coA synthase ( claim 9)  having any structure from any source. that  when expressed in an  organism  capable of over producing  MEG and any C3 compound  from any substrate.
Therefore in light of the specification, claims are broadly interpreted  to comprise comprising in any microorganism  that  disruption by any means  of  any exogenous polynucleotide sequences encoding a phosphate acetyltransferase having any structure  from any source and/ or over expression of acetyl-CoA synthase having any structure from any source ( claim 2) further comprise expression of  acetoacetyl-coA synthase ( claim 9)  having any structure from any source. that  when expressed in an  organism  capable of over producing  MEG and any C3 compound  from any substrate.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus disruption by any means  of  any exogenous polynucleotide sequences encoding a phosphate acetyltransferase having any structure  from any source and/ or over expression of acetyl-CoA synthase having any structure from any source ( claim 2) further comprise expression of  acetoacetyl-coA synthase ( claim 9)  having any structure from any source. that  when expressed in an  organism  capable of over producing  MEG and any C3 compound  from any substrate having any structure from any source including mutant, recombinant having  any structure correlated with specified function of producing   MEG and acetone from Xylose. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of polypeptides and encoding polynucleotides having   specific activity  that belong to genus of comprising  disruption by any means  of  any exogenous polynucleotide sequences encoding a phosphate acetyltransferase having any structure  from any source and/ or over expression of acetyl-CoA synthase having any structure from any source ( claim 2) further comprise expression of  acetoacetyl-coA synthase ( claim 9)  having any structure from any source. that  when expressed in an  organism  capable of over producing  MEG and any C3 compound  from any substrate 
required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of polypeptides such as specified in (i) to (VII)  in claim 2 and  those in claim 9 is adequately described by the disclosure of the structure in the specification at various examples and at  examples 1-3. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species;  in example 1 to 3  having specified  structures etc.  for the production of MEG and acetone, isopropanol has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions in the claims by reciting non- naturally occurring organism comprising  any enzyme belong to ( a) to ( g) of claim 5  having any structure from any source including mutant, recombinant and capable of   making  MEG and acetone.
 As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov



Conclusion
Claims 2 and 9 are rejected.   No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD Y MEAH/Examiner, Art Unit 1652